Citation Nr: 0630308	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-43 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral wrist 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for glaucoma.     

4.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
August 1990.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The file was originally before the RO in 
St. Louis, Missouri.  The veteran testified at a Travel Board 
hearing in July 2005.         

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  

The Board observes that in a June 2004 rating decision, the 
RO denied the veteran's later claim for stiffness of the 
hands.  The veteran did not perfect his appeal by filing a 
notice of disagreement and substantive appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
Therefore, this issue is not before the Board.

It is noted that the veteran submitted additional evidence a 
short time after the July 2005 hearing.  The submission of 
such evidence was accompanied by a waiver of RO 
consideration, signed by the veteran's representative and 
dated September 2005.  The Board accepts it as timely for 
inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2005).

The issue of service connection for glaucoma is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for asthma and glaucoma 
in a March 1991 rating decision; it notified the veteran of 
the denial but he did not initiate an appeal.

2.  With regard to asthma, evidence received since the March 
1991 rating decision is either cumulative or redundant of 
evidence previously considered, or does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  With regard to glaucoma, evidence received since the 
March 1991 rating decision is new, relevant, and raises a 
reasonable possibility of substantiating the claim.

5.  The RO denied service connection for a painful condition 
of the wrists in a March 1995 rating decision, which was 
confirmed by a subsequent March 1998 Board decision; the 
veteran did not appeal the Board decision.

6.  Evidence received since the March 1998 Board decision is 
new, relevant, and raises a reasonable possibility of 
substantiating the bilateral wrist disorder claim.

7.  The veteran has probable carpal tunnel syndrome of the 
wrists that is not related to a disease or injury in his 
military service from May 1969 to August 1980.


CONCLUSIONS OF LAW

1.  With respect to the issues of service connection for 
glaucoma and asthma, the rating decision of March 1991 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) 
(2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

2.  With respect to asthma, no new and material evidence has 
been received since the March 1991 rating decision to reopen 
a claim for service connection for asthma.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  With respect to glaucoma, new and material evidence has 
been received since the March 1991 rating decision to reopen 
a claim for service connection for glaucoma.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).      

4.  With respect to a bilateral wrist disorder, the March 
1998 Board decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. §§ 20.200, 
20.302, 20.1104 (2004).

5.  With respect to a bilateral wrist disorder, new and 
material evidence has been received since the March 1998 
Board decision to reopen a claim for service connection for a 
bilateral wrist disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).      

6.  Service connection for a bilateral wrist disorder is not 
established.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for asthma and glaucoma in a 
March 1991 rating decision.  It gave the veteran notice of 
this denial, but he did not initiate an appeal.  Therefore, 
that RO rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).  

The RO denied service connection for a bilateral wrist 
disorder in a March 1995 rating decision.  In a March 1998 
Board decision, the Board confirmed this denial.  Therefore, 
the Board's March 1998 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2005).

The veteran's claim to reopen service connection for all of 
the conditions on appeal was received in August 2003.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The RO denied service connection for asthma and glaucoma in a 
March 1991 rating decision because there was neither evidence 
of current conditions nor evidence of either condition upon 
discharge from active service.  Evidence of record at the 
time of the March 1991 rating decision consisted of service 
medical records (SMRs) from May 1969 to April 1990, and VA 
examinations and X-ray reports dated in January 1991.  

Evidence received since the March 1991 rating decision 
consists of duplicate SMRs; VA treatment records from North 
Chicago dated 1993 to 2004; U.S. Naval Hospital at Great 
Lakes records from 1992 to 2005; various VA examinations 
including a recent VA examination dated September 2003; a 
private medical letter from "R.C.," MD, dated in July 2005; 
personal hearing testimony dated August 1995; Travel Board 
testimony dated July 2005; and various statements by the 
veteran and his representative. 

With regard to asthma, initially, the Board finds that the 
copies of SMRs are duplicates of evidence of record at the 
time of the March 1991 Board decision.  Therefore, these 
records are not new and cannot form the basis to reopen the 
asthma claim.  

The Board finds that the following evidence is cumulative of 
evidence that was previously of record with regard to asthma: 
several lay statements by the veteran and testimony from the 
veteran's July 2005 Travel Board hearing.  The veteran and 
his representative's statements and testimony merely repeat 
and summarize his contention that he currently has asthma 
that is connected to his occasional treatment for asthma 
during service.  Cumulative or redundant evidence is not new 
and material.  38 C.F.R. § 3.156(a).      

In this regard, neither the veteran nor his representative, 
as a lay person without ostensible medical expertise, is not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the veteran's opinion 
regarding the etiology of asthma cannot provide a basis to 
reopen this claim. 

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and not cumulative or redundant of the record at the 
time of the March 1991 rating decision, it is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, various VA treatment records from North 
Chicago, records from the U.S. Naval Hospital at Great Lakes, 
personal hearing testimony, and VA examinations of record 
after March of 1991 show treatment for numerous other medical 
conditions besides asthma.  However, they do not relate to 
the veteran's claim for service connection for asthma, and 
therefore are not material for purposes of reopening the 
claim. Id. 

Finally, the remaining evidence is not material.  
Specifically, VA treatment examinations dated December 2000 
and March 2002 from North Chicago reveal normal lungs.  
Likewise, Naval Hospital X-rays from July 1995 indicated no 
active pulmonary disease.  In addition, certain Naval 
Hospital records list a "history of asthma."  Thus, 
although these records are relevant to the asthma claim, they 
still do not show a current condition or indicate any nexus 
to the veteran's military service.  The evidence therefore 
does not relate to an unestablished fact necessary to 
substantiate the claim, and also does not raise a reasonable 
possibility of substantiating the asthma claim.  38 C.F.R. § 
3.156(a).  The Board emphasizes that the post-service medical 
evidence of record indicates no current asthmatic condition.      

Based on the above, the Board finds no new and material 
evidence to reopen the claim for service connection for 
asthma.  The claim is not reopened.  38 U.S.C.A.  §§ 5108.

Turning to the glaucoma issue on appeal, the Board finds that 
new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received since the March 1991 rating 
decision.  As noted above, at the time of the March 1991 
rating decision, the RO specified that there was no evidence 
of current glaucoma.  However, in an April 2005 Naval 
Hospital record, a VA ophthalmologist diagnosed the veteran 
borderline open-angle glaucoma, more severe in the left eye.  
VA treatment records also show treatment for this condition 
in 2004.  Thus, there is evidence of current glaucoma.  The 
evidence is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, 
the glaucoma claim is reopened.  38 U.S.C.A. § 5108.    

With respect to a bilateral wrist disorder, in a final 
decision, the Board denied service connection for a bilateral 
wrist disorder on the basis that there was no evidence of a 
current diagnosis for the veteran's complaints of wrist pain.  
In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the Board decision.  Specifically, a September 2003 VA 
orthopedic examiner opined that the veteran has "probable 
carpal tunnel sydrome" of the wrists.  Accordingly, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
is reopened.     

The Board now turns to the issue of service connection for a 
bilateral wrist disorder.  As discussed above, the Board has 
reopened the bilateral wrist claim.  Initially, it is noted 
that the veteran and his representative have had ample 
opportunity to address the merits of the claim.  They have 
both focused on the issue of service connection, not whether 
new and material evidence has been submitted.  Consequently, 
the Board may proceed to evaluate the merits of the bilateral 
wrist appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997). 
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d at 1043. 

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

The veteran contends that he suffers from symptoms of 
migratory arthritis in the wrists and hands as the result of 
exposure to rheumatic fever during military service in 1972.  
SMRs do not confirm treatment for rheumatic fever in 1972.  
However, SMRs do show treatment for painful hands and wrists 
in April 1971, August 1975, June 1976, February 1979, and 
February 1981.  Diagnoses during service include tendonitis, 
synovitis, and possible early rheumatoid arthritis.  Medical 
examinations performed towards the end of the veteran's 
military service in January 1988, December 1988, and April 
1990, revealed no wrist disorder upon objective observation.  
The April 1990 retirement examination did note pain in the 
right proximal forearm upon handgrip.  However, no diagnosis 
followed.  In any event, the Board concedes that SMRs do 
indicate treatment for wrist pain.

Notwithstanding, the Board finds that the service medical 
records provide, overall, evidence against this claim, 
indicating no clear disorder that began during service. 

Post-service, subsequent VA treatment records dating to 2005 
record complaints regarding multiple joint pain, to include 
painful wrists and hands.  Most significant, however, is the 
report of the September 2003 VA examiner.  After a review of 
X-rays and pertinent medical records, the examiner found no 
arthritis.  Rheumatoid factor laboratory tests were also 
normal.  There was no tenderness, redness, or swelling.  The 
veteran was diagnosed with "probable carpal tunnel syndrome 
related to extensive recent computer use, nonservice-
connected."  The Board finds that this report is entitled to 
great probative weight and provides evidence against this 
claim.  Therefore, the competent evidence of record provides 
evidence against a finding of a nexus between the veteran's 
current carpal tunnel syndrome of the wrists and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).    

The Board concedes a July 2005 treatment letter from Dr. R.C. 
documents symptoms of "migratory arthritis" due to 
"probable acute rheumatic fever" in 1972.  Nonetheless, 
there is no indication this private physician reviewed the 
pertinent medical records in the claims folder.  The letter 
appears based on history reported by the veteran.  Further, 
there is specific mention of arthritis in the wrists.  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this case, SMRs do not 
confirm treatment for rheumatic fever in 1972, the basis 
behind the diagnosis of migratory arthritis.  In addition, VA 
X-rays of the hands performed in July 2003 are negative for 
arthritis, and rheumatoid tests were normal.  Further, the 
Board finds that this report is clearly outweighed by the 
medical evidence of record.            

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  The Board finds the private treatment 
letter of Dr. R.C. is of very limited probative value and 
outweighed by the September 2003 VA examiner's negative 
opinion and the medical evidence of record.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in August 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the November 2004 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the August 2003 VCAA 
notice letter prior to the March 2004 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claims. Id at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the medical information he has submitted and VA 
treatment he informed the RO of.  The veteran has provided 
testimony at Travel Board hearing and submitted additional 
private and VA medical evidence with a waiver.  Moreover, the 
rating decision and SOC advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection for the issues on appeal.  Finally, the VCAA 
letter dated in August 2003 advised the veteran that the VA 
required "additional information and evidence."  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard, 4 Vet. App. at 392-94 (1993).  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content of notice to 
the veteran or the timing of this notice is harmless error. 

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a bilateral wrist disorder, and new and 
material evidence has not been submitted in regard to the 
asthma issue on appeal, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further VCAA notice is needed.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.   

In this regard, the August 2003 VCAA notice, rating decision, 
and SOC, taken together, define what new and material 
evidence is under the current standard after August 29, 2001.  
The rating decision and SOC also identified what specific 
evidence is required to substantiate missing elements for 
service connection that were found insufficient in the prior 
denial on the merits.  Thus, the Board concludes the veteran 
was provided with sufficient notice under the Kent case.  
Again, the Board finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error. 

With regard to the asthma claim, the duty to provide a VA 
examination and opinion only apples to a claim to reopen a 
finally adjudicated decision if new and material evidence is 
presented or secured.  3.159(c)(4)(C)(iii).  In this case, 
the Board found that no new and material evidence has been 
received for asthma; hence, a remand for a VA examination is 
not warranted.  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA outpatient records, VA hospital records, 
and a VA examination.  The veteran was given the opportunity 
to testify before the RO during a personal hearing and before 
the undersigned at a Travel Board hearing.  There is no 
indication in the claims folder that any additional records 
remain outstanding.  The Board has met its duty to assist 
with respect to both the earlier claims and with regard to 
the current claims to reopen on appeal.  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

With regard to glaucoma, because the Board has granted the 
veteran's claim to reopen, a detailed discussion of whether 
VA has complied with the duty to notify/assist is unnecessary 
at this time.  Per the discussion below, the Board is 
conducting further evidentiary development into the now 
reopened claim for service connection for glaucoma.  
Consequently, a thorough discussion of the application of the 
VCAA for this issue will be included in a subsequent 
decision.


ORDER

As no new and material evidence has been received, the claim 
for service connection for asthma is not reopened.  The 
appeal is denied.

As new and material evidence has been received, the claim for 
service connection for a bilateral wrist disorder is 
reopened.  

As new and material evidence has been received, the claim for 
service connection for glaucoma is reopened.  

Service connection for a bilateral wrist disorder is denied.


REMAND

As discussed above, the claim for service connection for 
glaucoma is reopened.  However, before addressing the merits 
of the claim, the Board finds that additional development is 
required.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  If the disorder is not 
chronic, it will still be service connected if the disorder 
is observed in service or an applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present disorder to that 
symptomatology.  Savage, 10 Vet. App. at 497.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as glaucoma).  

Congenital or developmental defects, to include refractive 
error of the eye, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  

In a recent April 2005 Naval Hospital record, a VA 
ophthalmologist diagnosed the veteran borderline open-angle 
glaucoma, more severe in the left eye.  The same examiner 
also diagnosed the veteran with nonproliferative diabetic 
retinopathy.  

The veteran contends that he was first diagnosed with the 
beginning stages of glaucoma during an April 1990 
ophthalmology examination towards the end of his military 
service.  SMRs confirm this examination took place, but are 
silent as to any glaucoma.  SMRs do show treatment for iritis 
in July 1986 and February 1987.  SMRs also indicate treatment 
related to myopic astigmatism, anisocoria, conjunctivitis, 
photophobia, and presbyopia throughout the 1980s.  Most 
significantly, within one year of discharge from service, the 
veteran underwent VA ophthalmology examinations in January 
1991 (one with dilation, one without).  The examiner 
indicated that the veteran may have suspect glaucoma, 
especially in the left eye.  However, no further treatment or 
mention of glaucoma is present in the medical evidence of 
record until VA outpatient treatment in 2004.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A.  § 5103A(d).  

Given the recent findings of borderline glaucoma, with 
evidence of symptoms of glaucoma within one year of service, 
and in light of treatment of various other eye disorders 
during service, the Board finds that a VA examination and 
opinion is in order to determine whether the veteran's 
currently diagnosed glaucoma is related to service.  To that 
end, a remand is required.

Second, with regard to VCAA notice, VA must also ask the 
claimant to provide any evidence in his possession that 
pertains to the claims.  38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Such notice is 
absent in the August 2003 VCAA notice letter.  The revised 
VCAA notice should also be compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an earlier 
effective date for the glaucoma claim 
on appeal, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice should also 
ask the veteran to provide any 
evidence in his possession that 
pertains to the claim.  In this 
regard, the notice must comply with 
38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.

2.	The RO should then arrange for the 
veteran to be scheduled for a VA 
ophthalmology examination to determine 
the nature and etiology of any current 
glaucoma.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  The examiner should 
specifically review and comment upon 
SMRs from the 1980s showing treatment 
for various eye disorders, VA 
examinations from January 1991 
indicating "suspect glaucoma" within 
one year of discharge from service, as 
well as current Naval Hospital records 
recording treatment for borderline 
open-angle glaucoma.  The examiner 
should also provide the veteran with a 
current ophthalmology examination.  
The examiner is asked to provide a 
diagnosis for any eye disorder present 
to include glaucoma.  The examiner 
should specify which if any eye 
disorders currently present are due to 
congenital or developmental refractive 
error.  The examiner should also 
provide an opinion as to whether it is 
at least as likely as not (a 50 
percent probability) that any current 
glaucoma or other eye condition was 
incurred during military service from 
May 1969 to August 1990, or within one 
year of service.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinions, the 
examination report should so state.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the glaucoma issue on 
appeal, considering any new evidence 
secured since the November 2004 SOC.  
If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


